Citation Nr: 0607797	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-35 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
July 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to the benefits 
sought on appeal.  

A hearing was held in June 2004 at the RO before a local 
hearing officer.  Another hearing was held in July 2005 
before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are of record.  

The issue of service connection for a left knee disorder is 
addressed in the decision that follows.  By contrast, the 
issue of an increased rating for a service-connected right 
knee disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

A left knee disorder was not shown to be present in military 
service nor was arthritis of the left knee demonstrated 
within the first postservice year; there is no competent 
evidence linking current degenerative changes of the left 
knee to service or to a service-connected right knee 
disorder.  

CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service nor may arthritis of the left knee be presumed to 
have been incurred in service, nor is a left knee disorder 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

With respect to the issue of service connection for a left 
knee disorder, VA has met the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
The letter from the RO, dated in September 2003, satisfied 
the duty to notify provisions.  The veteran has been accorded 
an examination for disability evaluation purposes, and there 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein.  

While the initial denial of this claim was in December 2003, 
the veteran was thereafter provided an examination and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis

The veteran maintains that he developed a left knee disorder 
secondary to his service-connected right knee disorder.  He 
asserts that prolonged wear and tear on the service-connected 
right knee caused him to shift weight to the left leg, thus 
causing imbalance and buckling of the left leg.  

Service medical records are negative for complaints or 
findings of left knee defects, and the left lower extremity 
was evaluated as normal on the May 1987 examination for 
service separation.  Mild osteoarthritis of the left knee was 
first confirmed on VA x-ray examination in September 2003, 
about 15 years after the veteran left military service.  
There is, then, no basis for a grant of direct service 
connection for a left knee disorder, as a left knee disorder 
did not have its onset during service.  There is also no 
basis for a grant of presumptive service connection for a 
left knee disorder, as arthritis of the left knee was first 
objectively confirmed more than one year after the veteran 
completed service.  

VA orthopedic examination in September 2003 demonstrated that 
the veteran had moderately severe osteoarthritis of the right 
knee and mild osteoarthritis of the left knee.  It was the 
examiner's opinion that osteoarthritis of the veteran's left 
knee had not resulted from osteoarthritis of the service-
connected right knee.  The examiner's rationale for that 
assessment follows.  During the stance phase of walking, an 
individual places no more than body weight on a knee, 
regardless of whether the contralateral knee is normal or 
painful.  When an individual has a painful knee, the stance 
phase in the painful knee is shorter than normal and is 
prolonged in the painless knee.  The examiner remarked that 
he was unaware of any studies that showed an increase in 
degenerative changes in a knee, secondary to prolongation of 
the stance phase due to pain in the contralateral knee.  The 
amount of additional stress placed on a knee in getting 
up/down from the sitting position or ascending/descending 
stairs was well within the normal range and should not cause 
degenerative disease.  

VA clinical records relate follow-up treatment of the veteran 
after he underwent a right total knee replacement at a VA 
medical facility on May 27, 2004.  He reported episodes of 
falling because of buckling of the left knee.  He has 
attributed this to imbalance caused by his service-connected 
right knee disorder.  

In essence, the veteran's unsubstantiated assertion is the 
only evidence attributing his left knee disorder to the 
service-connected right knee disorder.  There is no 
indication from the record that he has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
medical evidence has been presented supporting the contended 
etiological relationship, and in fact, a VA orthopedic 
examiner specifically ruled it out.  

For the reasons discussed above, the claim for service 
connection for a left knee disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a left knee disorder is denied.


REMAND

As previously mentioned, the veteran underwent a right total 
knee replacement at a VA medical facility on May 27, 2004.  A 
July 2004 follow-up treatment note indicates that he 
continued to experience considerable pain, swelling and 
warmth in the right knee and that these factors affected both 
active and passive range of motion of the knee.  

The veteran was last afforded a VA orthopedic examination in 
September 2003.  An up-to-date VA examination to evaluate the 
nature and extent of the veteran's service-connected right 
knee osteoarthritis would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to determine the current 
severity of his service-connected right 
knee disorder.  The examiner should 
complete the Disability Evaluation 
Examination Worksheet for joint 
examinations, including Part G, that 
addresses additional limitation of joint 
function.

2.  Then readjudicate the claim for an 
increased rating for a service-connected 
right knee disorder in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted to 
the claimant's satisfaction, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


